Citation Nr: 1637114	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability and, if so, whether the claim should be granted.

3.  Entitlement to service connection for a disability manifested by chest pain, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of gall bladder removal, to include as due to exposure to environmental hazards in Southwest Asia.

5.  Entitlement to service connection for a bilateral eye disability.

6.  Entitlement to service connection for headaches, to include as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1993 with service in Southwest Asia from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and October 2014 and February 2015 rating decisions from the VA RO in St. Petersburg, Florida.  The case is currently under the jurisdiction of the Columbia RO.

In March 2016, the Veteran presented sworn testimony during a video conference hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.
It is noted that additional evidence was associated with the electronic record after the last supplemental statement of the case (SSOC) addressing hearing loss issued.  As the records are not pertinent to whether the Veteran has a hearing loss disability that meets the requirements of 38 C.F.R. § 3.385, neither remand for the issuance of a SSOC nor a waiver of AOJ consideration is required.

The issues of service connection for chest pain, residuals of gall bladder removal, the right knee (reopened), the bilateral eyes, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  In a rating decision dated in June 1994, the RO denied the Veteran's claim for service connection for hearing loss on the basis that there was no evidence of hearing loss for VA purposes; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence received since the June 1994 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.

3.  The RO denied the Veteran's claim for service connection for a right knee disability in July 2004 on the basis that there was no evidence showing an inservice right knee diagnosis or treatment or otherwise linking the Veteran's current right knee disability to military service or her service-connected right ankle disability; the Veteran did not appeal this decision.

4.  Evidence submitted subsequent to the July 2004 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hearing loss has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The July 2004 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the petition to reopen the right knee claim, this petition has been granted herein.  As such, any error related to the duties to notify and assist is moot.  

With regard to the petition to reopen the hearing loss claim, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A  January 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The January 2009 letter also notified the Veteran of the elements of new and material evidence.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

With regard to the petitions to reopen, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015) (providing medical examinations applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured); Paralyzed Veterans of America  v. Sec'y of Veterans Affairs, 345 F. 3d 1134, 1341-43 (Fed. Cir. 2003) (statutory language and legislative history support regulation interpretation that VA has no duty to provide a medical examination until the case is reopened).  As discussed below, the Board has concluded that new and material evidence has not been submitted for this claim.  There is no duty to provide an examination.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

A. Hearing Loss

The Veteran's claim for service connection for hearing loss was denied in a June 1994 rating decision. The RO determined that the Veteran did not have hearing loss for VA purposes under 38 C.F.R. § 3.385.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The June 1994 decision thereby became final.  

The previous denial of service connection was premised on findings that there was no evidence of a current hearing loss disability for VA service connection purposes.  Thus, for evidence to be material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran now has hearing loss for VA purposes.  The Veteran has submitted no such evidence.  

The only evidence the Veteran has submitted since the last final denial in June 1994 are VA treatment records, including a December 2004 VA audiogram, and her own written statements and hearing testimony.  None of this evidence shows measured hearing acuity that meets the criteria for hearing loss under 38 C.F.R. § 3.385 (2015).  The new evidence merely shows additional postservice treatment and complaints of decreased hearing.  However, none of these records show the requisite level of hearing loss to establish a current disability for service connection purposes.  Significantly, VA provided the Veteran with a new VA audiological examination in August 2013.  The audiogram performed in conjunction with this examination failed to show hearing loss consistent with the requirements in 38 C.F.R. § 3.385 (2015).

In sum, the evidence submitted since the June 1994 RO denial of service connection does not include any evidence showing current hearing loss for VA purposes.  The additional treatment records are "new" but not material.  Conversely, the records showing subjective complaints of decreased hearing acuity without measured hearing loss for VA purposes are merely redundant of evidence of record at the time of the prior denials and do not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

As stated above, in order to reopen the previously denied claim for service connection for hearing loss, the Veteran must submit evidence that shows a current hearing loss disability for VA purposes.  The evidence she has submitted, as well as the evidence obtained by VA, fails to establish such.  Accordingly, the Board finds that the evidence received since the June 1994 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  The petition to reopen the Veteran's claim for service connection for hearing loss is denied.

B. Right Knee

Service connection for a right knee disability was initially denied in a July 2004 rating decision.  The RO determined that there was no evidence of an inservice right knee injury or linking the Veteran's current right knee disability to her service-connected right ankle disability.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The July 2004 rating decision is the last final prior denial of this claim.  The Veteran sought to reopen the claim at a later date and the RO determined in a May 2013 rating decision that new and material evidence had not been submitted to reopen the claim.  Within one year, additional medical evidence was obtained indicating that the Veteran reported knee symptoms dating back to service.  Accordingly, the May 2013 rating decision did not become final.

Subsequent to the July 2004 rating decision, the Veteran testified at her March 2016 Board hearing that her right knee disability was caused or aggravated by falls that were caused by her service-connected right ankle disability.  This testimony is presumed credible at this juncture.  See Justus, supra.  Additionally, VA treatment records show that she has an abnormal gait, consistent with her contention that her right knee disability is related to right ankle disability.  The Veteran's testimony and VA treatment records satisfy the low threshold requirement for new and material evidence and the right knee claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for hearing loss has not been received, the application to reopen is denied.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right knee disability has been received, the application to reopen is granted.


REMAND

With regard to the service connection claims, the Board finds that they must each be remanded for a VA examination/opinion.  

With regard to the right knee claim, the examiners failed to address the Veteran's contentions of continuous right knee pain since service, the role of any falls due to the right ankle injury, and the findings of altered gait.  With regard to the gall bladder claim, the examiner failed to address the Veteran's contentions of continuous stomach pain since service.  Finally, with regard to the headache claim, the examiner failed to address whether the Veteran's complaints of head pain constituted an undiagnosed illness or whether any headaches she experiences may be secondary to her service-connected PTSD.  As such, these claims must be remanded for addendum opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With regard to the chest pain and bilateral eye claims, the Veteran has not been afforded VA examinations and opinions, despite evidence of inservice complaints/service-connected disabilities, current disabilities, and the Veteran's contentions that they are related.  As such, these claims must also be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for VA examinations in order to determine the nature and etiology of his claimed right knee disorder, chest pain, residuals of gall bladder removal, bilateral eye disorder, and headaches.  The claims folder must be made available to the examiners for review in connection with the examination.  The examination reports must reflect that such a review was conducted.  

The examiners must identify all current right knee diagnoses, chest pain-related diagnoses, residuals of gall bladder removal, bilateral eye diagnoses, and headache diagnoses.  All appropriate testing and referral to appropriate specialists should be obtained in determining the existence of any diagnosed disorder.  

* With regard to the right knee claim, the examiner should opine whether it is at least as likely as not that the Veteran has a right knee disability that began in or is related to service or is due to or aggravated (i.e., worsened beyond the natural progress) by the service-connected right ankle disability.  The examiner must address the post-service findings of altered gait and falls due to the service-connected right ankle disability, as well as the Veteran's complaints of continuous symptoms since discharge.

* With regard to the chest pain claim, the examiner must opine whether it is at least as likely as not that the Veteran has costochondritis or other disability manifested by chest pain that began in or is related to service or is due to or aggravated (i.e., worsened beyond the natural progress) by the service-connected posttraumatic stress disorder.  The examiner should address the November 1989 complaint of midsternal chest pain, as well as Veteran's contentions that her chest pain coincides with her PTSD symptoms.  If the examiner determines that an underlying cause/etiology of the Veteran's chest pain cannot be identified, s/he must state whether her chest pain is a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

* With regard to the gall bladder removal claim, the examiner must opine whether it is at least as likely as not related to service.  The examiner should address the Veteran's contentions of continuous symptoms of stomach aches since discharge.

* With regard to the bilateral eye claim, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has an eye disorder that began in or is related to service.  The examiner should address the Veteran's claimed diagnosis of cataracts, as well as her July 1993 complaints of right eye irritation.

* With regard to the headache claim, the examiner must address whether they at least as likely as not are related to service or are due to or aggravated (i.e., worsened beyond the natural progress) by the service-connected posttraumatic stress disorder.  If the examiner determines that an underlying cause/etiology of the Veteran's headaches cannot be identified, s/he must state whether her headaches are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness. 

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After she has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


